Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 February 2022 has been entered.

Response to Amendment
	Examiner acknowledges the amendment filed 17 February 2022 wherein: claims 1, 11, 14, and 16 amended; claims 2-3, 12-13 are canceled; claims 21-24 claims 1, 4-11, and 14-24 are pending.

Response to Arguments
Applicant’s arguments, see Remarks (pages 8-9), filed 17 February, with respect to claims 11 and 14-24 have been fully considered and are persuasive.  The rejection of 03 November 2021 has been withdrawn.

Allowable Subject Matter
Claims 1, 4-11, and 14-24 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claims 1, 11, and 21-24, with reference to representative claim 1, the cited prior art does not expressly disclose or suggest identifying a second density of a second layer from the density of the first layer, the second count rate, a mass attenuation coefficient, and a second source-to-detector distance.
	Lee (US 2019/0004205 A1) discloses a method for determining a density comprising: disposing a nuclear density tool (100) into a wellbore, wherein the nuclear density tool comprises: a gamma source (101); and a first gamma detector (first element of multi-element detector 103), wherein the first gamma detector (first element of multi-element detector 103) and the gamma source (101) are disposed on a longitudinal axis of the nuclear density tool (100; as seen in fig. 1); transmitting an energy from the gamma source (101); detecting the energy reflected with the first gamma detector (first element of multi-element detector 103); recording a count rate of the energy at the first gamma detector (first element of multi-element detector 103); and identifying a density of a first layer (one of 110-112) from the count rate, a mass attenuation coefficient, and a source-to-detector distance; detecting a second count rate of the energy at a second gamma detector (second element of multi-element detector 103; par. [0013]-[0018], [0025], [0031]-[0037], [0052]-[0056], fig. 1-3, 9); and identifying a second density of a second layer (another of 110-112) from the second count rate, a 
	While methods for determining densities of layers within a wellbore were generally known in the art, the cited prior art does not expressly disclose or suggest Applicant’s claimed method which in particular identifies the second density of the second layer from the density of the first layer.
	Accordingly, claims 1, 11, and 21-24 is allowed.

Regarding claims 4-10 and 14-20, the claims are allowed due to their dependence on claims 1 and 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865.  The examiner can normally be reached on M - Th 8:30 am - 7:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/           Primary Examiner, Art Unit 2884